Case 2:21-cv-03294-PKC-AKT Document1 Filed 06/11/21 Page 1 of 12 PagelD #: 1

IN CLERK'S OFFICE
U.S, DISTRICT COURT E.D.NLY.

a JUN A1 2021

LONG ISLAND OFFICE

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

Eileen Klett

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

~against-

Stantec Consulting Services, Inc.

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

Complaint for Employment

Discriming fio

Case No. = fed ts

(to be filled in by the Clerk’s Office)

sy ti ea ono CHEN, J.

(check one)
TOMLINSON, M.J.

ay

      
LL The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named im the complaint. Attach
additional pages if needed.

 

 

 

 

 

 

Name Eileen Klett

Street Address 491 8" Street

City and County ——_ Bohemia, Suffolk County ——
State and Zip Code New York 11716

Telephone Number 631- 790-2469

E-mail Address eek70007 @yahoo.com

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

 

Defendant No. 1 ~
Stantec Consulting Services, Inc.

 

 

 

 

Name

Job or Title a _
(if known) Stantec Corporate Headquarters:
Street Address 400-10220-103 Ave NW

City and County

State and Zip Code Edmonton AB T5J 0K4 Canada
Telephone Number Ph: (780) 917-7000

 

E-mail Address
(if known)

To Serve Summons to Stantec:
Corporation Service Company
80 State Street

Albany, Albany County
Albany, NY_ 12207

518-433-4741

 
 

State and Zip Code

 

Telephone Number

E-mail Address
(if known)

 

 

C. Place of Employment

The address at which 1 sought employment or was employed by the defendani(s)

iS?

 

 

 

 

Name Stantec Consulting Services, Inc. Current Address: |

Street Address 135 Engineers Road, Suite 200 100 Motor Parkway, Suite 420
City and County Hauppauge, Suffolk County Hauppauge, Suffolk County
State and Zip Code NewYork 11788 New York 11758

Telephone Number ¢3)_494-2600 631-424-8600

Ii. Basis for Jurisdiction

~ This action is brought for discrimination in employment pursuant to (check all that

apply):

Cl

s/

Title VIL of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000¢
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter

from the Equal Employment Opportunity Commission.)
 

i.

C Other federal law (specify the federal law):

 

a Relevant state law (specify, if known):

 

O Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim, Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

~ A. The discriminatory conduct of which I complain in this action includes (check ail
that apply):
im Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

25 Ao RR

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrintination statutes. )

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

Beginning May 2015 through October 31, 2020

 
Cc. I believe that defendant(s) (check one):

C7 is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and
explain):

race

 

color

 

gender/sex

 

religion

 

national origin
age. My year of birth is 955° Adedb . (Give your year of birth
only if you are asserting a claim of age discrimination)

disability or perceived disability (specify disability)

 

qooouss

ol

 

E, The facts of my case are as follows. Attach additional pages if needed.

There was an ongoing pattern of discrimination towards older employees in the

Stantec Hauppauge office beginning in May of 2015 when Michael Harris was promoted
to lead the group of Stantec offices which included Hauppauge, Albany, Rochester and
Binghamton. Mr. Harris felt older employees were reluctant to learn and use new
technology and they wanted to continue to do things “the way we have always done it”.

See attached pages

 

 

 

 

(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights

division.)

 
 

 

IV, Exhaustion of Federal Administrative Remedies

A, It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

March 4, 2021

 

B. The Equal Employment Opportunity Commission (check one):

CO has not issued a Notice of Right to Sue letter.

wy issued a Notice of Right to Sue letter, which | received on (date)
March 18, 2020

 

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discriminatory
conduct (check one):

wy 60 days or more have elapsed.
O less than 60 days have elapsed.

V, Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

task the court to order $195,00 in damages to compensate for the three years | had intended

to continue to work up to retirement.

i ask the court to order $50,000 in punitive damages for the humiliation and continual

disrespect | received, plus any and all monies the court deems just and proper to compensate

for emotional damage.
 

 

Immediately upon taking over, Mr. Harris changed the supervisors of many employees in the Hauppauge
office. He named people in the Albany office to be their supervisors. This included naming Chris
Giovannetti as the supervisor of the Document Control/Project Control/Admin team. The rationale for
her being our supervisor was that she was the right person to “guide us in our careers” as stated by Mr.
Harris. The team in Hauppauge included me (over age 60) as the Document Control Coordinator,
Christina Dimitropoulos (younger than 45 years of age) as the Project Controls Coordinator, and Eileen
Bovenzi (over age 60) as the Administrative Specialist. The three of us had our own very distinct roles
and clear-cut responsibilities. The DC/PC employees in the other offices had more of an overlap of
duties, with members of the team doing both Document Control and Project Control tasks.

Initially, Ms. Giovannetti stated she wanted the Hauppauge office to function like the other offices and
that the three of us in Hauppauge should be cross trained. This would require being trained on
Stantec’s network, programs and systems. No training was ever scheduled. Ms. Giovannetti also stated
she wanted the offices to share work with each other as technology was making it possible to send work
interoffice electronically. Only a miniscule amount of work was ever shared with Elleen Bovenzi or me.

On March 15, 2016, a Document Control/Project Control position was posted for the Albany office.
None of this work was offered to Eileen Bovenzi or me. Younger employees were hired and trained to
work on the DC/PC team in Albany.

On October 28, 2016, in my yearly review, Ms. Giovannetti wrote that the Hauppauge office “needs to
assess how previous procedures and “that is how it has always been done” are impairing becoming
more efficient.”

In April 2019 Ms. Giovannetti encouraged Christina Dimitropoulos, Hauppauge’s Project Control
Coordinator, to accept a position in Stantec’s New York City office. This removed her completely from
our team and the group of offices under Mr. Harris’ leadership.

On April 9, 2019, | sent an email to Ms. Giovannetti asking if there were any of Christina’s tasks that |
could help with or take over completely. Her response was that she would consider what could be
transitioned to me. However, no new responsibilities were assigned to me or Eileen Bovenzi. No
training was offered to us.

A young woman, Anna L, approximately 25 years old, was hired to replace Christina as Project Controls
Coordinator. This young woman also performed Document Control responsibilities when | was not in

the office.

Older employees in the Hauppauge were either blatantly fired or treated in such a way as to compel
them to resign of their own accord. Promotions went to younger, unlicensed architects and engineers
rather than older, licensed employees. Hauppauge Project Managers were asked if they felt it was
necessary to keep both Eileen Bovenzi and me on staff.

In 2015 a senior architect, long time employee over the age of 50 was placed on reduced hours.

In June of 2017, the head of the Mechanical Engineering Department, a long time employee over 50
years of age, was fired. He was given no reason for his termination. He made several attempts to
contact Stantec’s corporate headquarters, however, no one would make themselves available to speak
to him or return his calls. Eventually, he gave up trying to speak to anyone in Corporate.
 

 

In 2017 Eileen Bovenzi was placed on reduced hours. No other members of the DC/PC team had their
hours reduced at this time. Eileen was reinstated to full time after approximately six months when

C. Dimitropoulos put pressure on Ms. Giovannetti and Mr. Harris to bring her back because Eileen’s
workload was falling on her and she was overburden.

In 2017 a young mechanical engineer (younger than 45 years old) was accommodated by allowing him
to work from a Stantec office in Florida. He was given the majority of the mechanical pharmaceutical
project work while the older (59 years of age) mechanical engineer was loaned out to another company
due to lack of work.

in 2017 the senior electrical engineer, also a long-time employee over the age of 60, was placed on
reduced hours. In 2019, when a young electrical engineer (under the age of 45) wanted to take a
position with another company, he was offered more money to stay with Stantec. When the first offer
did not convince him, a second counteroffer was made which convinced him to stay.

In March of 2019 a senior licensed architect, project manager, and thirty-year employee, over 50 years
of age, was fired for issuing drawings to a client to meet a deadline. These were not final drawings or
construction drawings. Common practice in the Hauppauge office over the course of this architect's
career was to issue drawings to meet a deadline and if subsequent changes needed to be made, an
addendum would be issued on a later date. However, Mr. Harris accused him of skipping the QC check
before issuing the drawings and fired him for this reason.

A senior engineer with over twenty years of experience told Mr. Harris that he was having difficulty
getting information from Ms. Giovannetti pertaining to the project he was working on. Ms. Giovannetti,
who is not an architect or engineer, was the project manager for the project. Mr. Harris told the
engineer that he had heard he needed to be “spoon fed” his information.

Office culture meetings were held on a regular basis in 2019 exclusively for younger employees in order
to address any issues causing them to be unhappy in the workplace. None of the older employees were
invited to these meetings nor were we informed that such meetings were taking place. We became
aware of these meetings when most of the cubicles in the office were empty and the conference room
door was closed.

The H.R. representative visited the Hauppauge office in 2019 to make a presentation regarding the
different generations working together. The focus of the presentation was that older employees should
respect millennials and hold them in high regard in the workplace. There was no content about the
value of older, experienced employees. | brought this to the attention of Ms. Giovannetti. Her response
was that this was interesting feedback that she would pass on to Mr. Harris.

On August 26, 2019, a new employee, Candacee Blanco (under the age of 40), was added to the
Document Control/Project Control team in the Hauppauge office.

On August 27, Ms. Giovannetti came to the Hauppauge office to work with Ms. Blanco.

On August 27, 2019, a dinner took place to welcome Ms. Blanco. This dinner was attended
predominantly by the millennial employees. Eileen Bovenzi and | were ostracized, humiliated and
disrespected by being excluded from this welcome dinner for the most recent addition, not just to the

 
office, but to our specific DC/PC team. When I later asked Ms. Giovannetti why | was not invited to the
dinner, she denied that it was a welcome dinner for Candacee. She said she had told the young
architects to invite some co-workers to have dinner with her because she was visiting the office. That
was not truthful. Ms. Giovannetti invited certain employees and it was indeed a welcome dinner for
Candacee Blanco.

On August 28, 2019, Eileen Bovenzi was informed that her job was being reduced to twenty hours per
week. The rationale for this change was that there was a need to cut down on Admin expenses.
However, Anna L. continued to charge overtime to Admin. Kim Trost, an employee in the Binghamton
office, (younger than 45 years of age) had her title changed from Admin to Document Control to give the
appearance of fewer Admin employees.

On October 1, 2019, Candacee Blanco and Anna L. went to Albany for training along with younger DC/PC
team members from Rochester and Binghamton. Eileen Bovenzi and | were not included in training.

Candacee Blanco worked on proposals and construction notices previously worked on by Eileen Bovenzi.

On April 1, 2020, Eileen Bovenzi was put on a six-month furlough. No younger members of the DC/PC
team were furloughed at this time. Her tasks were subsequently performed by Anna L. and Candacee
Blanco.

After more than 20 years of employment with Stantec, on October 1, 2020, Eileen Bovenzi was
terminated.

| was invited to a training seminar that was scheduled for Thursday, April 30, 2020.
On Wednesday, April 29, 2020, Ms. Giovannetti postponed the training.

On Friday, May 1, 2020, | received a call from Ms. Giovannetti to inform me that | was being furloughed
as of Monday, May 4. No younger members of the Document Control/Project Control team were
furloughed at this time. My tasks were passed on to the younger members of the DC/PC team.

On October 30, 2020, | received a phone call from Ms. Giovanetti saying that my six-month furlough was
ended and | was going to a layoff. She assured me | would be called back to work when things picked
up. However, the letter I received from H.R. saying | was terminated as of November 2, 2020.
 

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: @ —/_, 203/
Signature of Plaintiff aor So Kotte

Printed Name of Plaintiff Cileen E. Klett

 

 
Clon, 6 an ales (a2
Peck.foay PBOOC: GoV

EEOC Form 164 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Ejleen E. Klett From: New York District Office
491 8th Street 33 Whitehall Street
Bohemia, NY 11716 5th Floor

New York, NY 10004

 

[| On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Perry Canales,
520-2021-00911 Investigator (929) 506-5318

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OOOO

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

LL

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behaifie atherGermmission

‘ensPeny A, Canales, o=Equa Employm:

Pe rry A, C ana ] eS Opportunity Commission, ou=New York District

Office, email=pery.canales@eeoc.gov, c=US

Date: 2021.03.11 08:47:34 0500" For 3/1 4 /202 1

Enclosures(s) Judy A. Keenan, (Date Issued)
District Director
ce:

STANTEC

100 Motor Parkway
Suite 420

Hauppauge, NY 11788
Case 2:21-cv-03294-PKC-AKT Document1 Filed 06/11/21 Page 12 of 12 PagelD #: 12

 

i
ti
wet
aed

in
ih

Ueda ff Efe fgaled Degas TE pede a

i

 

Q0$ ‘ASN SLVAdd YOs ALTWN3d
SSSNISNG TWiDissO

vOOOL “A'N HOA MON
I4 UG “JeeNs WEUSHUM E
OOT AN MYOA AATN SOO JOUISIG OA MEN
NOISSIWWOD ALINDINOddO INSWAOTdWa TWN “SN

 

— t.8 8 Ty Nett v8
| Sid TZOZ UV ZT

 

 

 
